Title: Benjamin Franklin and John Foxcroft: Power of Attorney to Tuthill Hubbart, 17 September 1764
From: Franklin, Benjamin,Foxcroft, John
To: Hubbart, Tuthill



[September 17, 1764]
  Know all Men by these Presents, That we  Benjamin Franklin and John Foxcroft Esquires his Majesty’s Deputy Postmaster General for North America,  have made, ordained and constituted, and by these Presents do make ordain and constitute, and in our Place and Stead put and depute our trusty and loving Friend  Tuthill Hubbard Esqr., Postmaster of Boston in New England to be our true and lawful Attorney, for us, and in our Name, and for his Majesty’s Use, to ask, demand, sue for, recover and receive all such Sum and Sums of Money, Debts, Goods, Wares, Dues, Accounts and other Demands whatsoever, which are or shall be due, owing, payable and belonging to us, as Receivers for his Majesty of the Revenue of the Post Office in America or detained from us by any Manner of Ways or Means whatsoever, by John Sherburne Esquire, of Portsmouth in New hampshire Executor of the Testament of the late Ellis Huske, Esqr. Postmaster of Boston aforesaid; hereby revoking and making null and void all former Powers for the same purpose by us given to any Person whatsoever, and  giving and granting unto our said Attorney, by these Presents, our full and whole Power, Strength and Authority in and about the Premises, to have, use and take all lawful Ways and Means, in our Name for the Recovery thereof. And upon the Receipt of any such Debts, Dues, or Sums of Money aforesaid, Acquittances, or other sufficient Discharges, for us and in our Name, to make, seal and deliver. And generally, All and every other Act or Acts, Thing and Things, Device and Devices in the Law whatsoever needful and necessary to be done in and about the Premises, for the Recovery of all or any such Debts or Sums of Money aforesaid, for us and in our Name to do, execute and perform, as fully, largely and amply, to all Intents and Purposes, as we ourselves might or could do, if we were personally present, or as if the Matter required more special Authority than is herein given. And attornies, one or more, under him for the Purpose aforesaid to make and constitute, and again at Pleasure to revoke. Ratifying, allowing, and holding for firm and effectual all and whatsoever our said Attorney shall lawfully do in and about the Premises by Virtue hereof. In Witness whereof we have hereunto set our Hands and Seals, this Seventeenth  Day of  September  Annoque Domini, 17 64

  Signed, sealed and delivered in the Presence of
  B FranklinJ. Foxcroft



The Words, as Receivers for his Majesty of the Revenues of the Post Office in America, being first interlined. As also the Words (his Majesty’s)
Mary PittsJane Parker


Philadia. Sept. 18. 1764. The within named Benjamin Franklin and John Foxecroft personally appearing, acknowledged the within Instrument to be their Act and Deed. Before me
I Jones

